Case 1:18-cv-01599-WFK-ST Document 137 Filed 02/15/19 Page 1 of 2 PageID #: 5122



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK
  PATRICK SAGET, SABINA BADIO FLORIAL,               )
  NAÏSCHA VILME, GERALD MICHAUD,                     )
  BEATRICE BELIARD, RACHELLE GUIRAND,                )
  JEAN CLAUDE MOMPOINT, YOLNICK                      )
  JEUNE, GUERLINE FRANCOIS, LEOMA                    )
  PIERRE, HAÏTI LIBERTÉ, and FAMILY                  )
  ACTION NETWORK MOVEMENT, INC.,                     )
                                                     )   No. 1:18-cv-01599
                Plaintiffs,                          )   Kuntz, J.
                                                     )   Tiscione, M.J.
        vs.                                          )
                                                     )
  DONALD TRUMP, President of the United States       )
  of America, UNITED STATES OF AMERICA,              )
  DEPARTMENT OF HOMELAND SECURITY,                   )
  KIRSTJEN NIELSEN, Secretary of Homeland            )
  Security, and ELAINE C. DUKE, Deputy
  Secretary of Homeland Security,
                            Plaintiffs’ Notice of Filing Appendices to
                Plaintiffs’ Proposed Findings of Fact and Conclusions of Law

       Plaintiffs hereby file the following appendices to their proposed Findings of Fact and

 Conclusions of Law:

              Appendix A: Comparison between May, 2017 FRN and January, 2018 FRN

              Appendix B: Comparisons between USCIS Documents and January, 2018 FRN

              Appendix 1: Trial Exhibits cited in Plaintiffs’ Proposed Findings of Fact and

               Conclusions of Law

              Appendix 2: Deposition Transcripts cited in Plaintiffs’ Proposed Findings of Fact

               and Conclusions of Law
Case 1:18-cv-01599-WFK-ST Document 137 Filed 02/15/19 Page 2 of 2 PageID #: 5123



        Respectfully submitted,


                                          /s/ Howard Roin



   Ira J. Kurzban, (NY Bar No. 5347083)       Christopher J. Houpt (NY Bar No. 4452462)
   Kevin Gregg*                               MAYER BROWN LLP
   KURZBAN, KURZBAN,                          1221 Avenue of the Americas
   TETZELI & PRATT, P.A.                      New York, NY 10020
   2650 S.W. 27th Avenue, 2nd Floor           Phone: (212) 506-2500
   Miami, FL 33133                            choupt@mayerbrown.com
   Phone: (305) 440-0060
   ira@kktplaw.com                            Howard Roin*
                                              Geoffrey M. Pipoly*
   Sejal Zota*                                MAYER BROWN LLP
   NATIONAL IMMIGRATION PROJECT OF THE        71 S. Wacker Drive
   NATIONAL LAWYERS GUILD                     Chicago, IL 60606
   89 South Street, Suite 603                 Phone: (312) 782-0600
   Boston, MA 02111                           gpipoly@mayerbrown.com
   Phone: (919) 698-5015
   sejal@nipnlg.org                           Miriam Nemetz*
                                              MAYER BROWN LLP
                                              1999 K Street, N.W.
                                              Washington, D.C. 20006
   *Admitted Pro Hac Vice                     Phone: (202) 263-3253
                                              mnemetz@mayerbrown.com

                                          Attorneys for Plaintiffs




                                          2
